Title: To John Adams from United States House of Representatives, 18 February 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					February 18, 1791
				
				The President of the United States has notified the House of Representatives that he has this day approved and signed the “Act to continue in force for a limited time an act passed at the first session of Congress, entitled ‘An act to regulate processes in the courts of the United States;” also, the resolution of Congress granting permission to Andrew Brown, or any other printer, to print the laws of the United States, under certain regulations therein contained.
				
					
				
				
			